DETAILED ACTION
Applicant has amended claims 1-2, 8, 15-16, and canceled claims 7, 14, 20  in the filed amendment on 3/24/2021.  Claims 1-6, 8-13, 18-19 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13, 18-19 have been considered but are moot in new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “describes a set of changes made to the model 19representing the infrastructure at the client device and the one or more remote 20devices” in claim 1 is unclear whether “table” describes a set of changes or “information” describes a set of changes or “changeset” describes a set of changes.
The dependent claims 2-6 are rejected under the same reason as discussed in claim 1.
12

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 1-2, 5-6, 8-9, 12-13, 15-16, 18-19are rejected under 35 U.S.C. 103 as being unpatentable over Lasky et al (or hereinafter “Lasky”) (US 20140172791) in view of Kobayashi et al (or hereinafter “Kobay”) (US 20110314138) and Briscoe et al (or hereinafter “Briscoe”) (US 20080052719).
As to claim 1, Lasky teaches an infrastructure modeling system, comprising:
“2a client device including a processor, the processor configured to: 3generate one or more local changesets, wherein each local 4changeset includes information for one or more changes made to a briefcase that 5is an instance of a repository that represents an infrastructure, wherein the one or 6more local changeset are generated based on one 7or more changes that are made to a model representing the infrastructure at the 8client device” as generating, at a client device by a processor (paragraphs 24, 75), one or more local change sets (paragraphs 29, 38-39, figs. 1-2), each local change set includes information for one or more changes made to program data store 126 as a briefcase that is an instance of program data store 126’ (fig. 2, paragraph 137), the one or more local change sets are generated based on new 
“r 9eceive one or more remote changesets over a network, where each remote 10changeset includes other information for one or more other changes made to the 11briefcase by one or more remote client devices, wherein the one or more remote 12changesets are generated based on one or more other changes that are made to the 13model representing the infrastructure at the one or more remote client devices” as receiving one or more remote change sets of shared dataset 110 from file shared system 108 or one or more remote change set of client 104 or 106 over a network, the one or more remote change sets are generated based on one or more other changes that made to the data store 126 (figs. 1-2, paragraphs 29 58-60, 66) that is represented by local dataset 128 at the a client device (fig. 3, paragraphs 43-44).  The data store 126 is not the model representing the infrastructure;
“generate, based on at least the one or more local changesets and one or 15more remote changesets that are received, a change cache database including one 16or more tables, each table storing at least change summary information which is 17based on the information and other information and describes a set of changes made to the model 19representing the infrastructure at the client device and the one or more remote 20devices” as generating, based on local change sets of other client devices 104, 106 (fig. 1, paragraphs 25, 27) and other remote change set of sharing system 118, a local storage 116 as change cache database including local dataset 128 as table 16, the local data set storing at least change summary information which is 17based on the information and other information  and describes a set of changes 
Lasky does not explicitly teach the claimed limitations:
a model representing the infrastructure; the  model representing the infrastructure;
21provide a search query to search the generated change cache database;  
24search the generated change cache database utilizing the search query to 25select particular change summary information from the one or more tables; and
display the particular change summary information.
	Kobay teaches an infrastructure modeling system, comprising: 
“ provide a search query to search the 13generated change cache database” as receiving, from cause analysis program user interface 401 of the cause analysis program 121 of the analysis computer (paragraph 95, fig. 4), a search query i.e., computer ID 411 and application name 412 to search log information 123  (fig. 4-5, 14, paragraphs 80-81) that includes configuration change history table 143 (figs. 2, 7, 15, paragraph 72).  The user interface 401 is user interface of cause analysis program 121 that is stored in the analysis computer 101 (fig. 1, paragraph 70).  The search log information as change cache database that includes configuration change history table 143 describes one or more change to configuration item e.g., printer driver A as model (fig. 7, paragraphs 86-87). The configuration item includes software, an application, memory usage, memory capacity, hard drive capacity, BIOS configuration (paragraph 87).  The above information indicates that the search query is received from the 
14”search the generated change cache database utilizing the search 15query to select particular change summary information from the one or more 16tables” as searching, at the analysis computer as the second client device, log information 123 based on the a search query i.e., computer ID 411 and application name 412 to select change summary information from tables 146-21 (fig. 21) or tables 141-43 (fig. 14, paragraphs 126, 95-98);
“display 17 the particular change summary 18information” as displaying at the analysis computer as the second client device, to display 117 of the analysis computer, the summary of information (figs. 1, 5, 22, paragraphs 81-82, 126).
“a client device including a processor, the processor configured to: 3generate one or more local changesets, wherein each local 4changeset includes information for one or more changes made to a briefcase that 5is an instance of a repository that represents an infrastructure,” as a computer 101 as client device includes processor to  receive, at the analysis computer as an infrastructure modeling service, log information 171 that includes configuration change history from a target computer 102 as a first client device (fig. 1, paragraphs 71-72, figs. 1-2), the log information 171 includes configuration changes tables that includes change records including information for one or more changes as local changesets made to configuration item at change date time e.g., 6/4/2008 8:20:11 that is an instance of the computer A that represents infrastructure (figs. 3, 7, paragraphs 77-78),  “wherein the one or 6more local changeset are generated based on one 7or more changes that are made to a model representing the infrastructure at the 8client device” as the log information that created based on change that is made to a configuration item (figs. 1-3, 7, paragraph 75-78). The configuration item includes software, an application, memory usage, memory capacity, hard drive capacity, BIOS configuration (paragraph 87).  The configuration item is not a model representing the infrastructure;
14“generate, based on at least the one or more local changesets and one or 15more remote changesets that are received, a change cache database including one 16or more tables, each table storing at least change summary information which is 17based on the information and other information” as generating, at analysis computer 101, log information 123 that includes tables 141-143, wherein the table store summary information which is based on the information from log information 171 as the one or more remote changesets are received from server 110 (paragraphs 71-73, figs. 1-3)), and “describes a set of changes made to the model 19representing the infrastructure at the client device and the one or more remote 20devices” as the search log information as change cache database that includes configuration change history table 143 describes one or more change to configuration item e.g., printer driver A as model (fig. 7, paragraphs 86-87). The configuration item includes software, an application, memory usage, memory capacity, hard drive capacity, BIOS configuration (paragraph 87).  The configuration item is not a model representing the infrastructure at the client device and the one or more remote 20devices.
Kobay and Lasky disclose managing changes of database.  These prior arts are in same field of applicant’s endeavor.  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply 
Briscoe teaches the claimed limitations:
a model representing the infrastructure; the 13model representing the infrastructure ( as a model representing a resource infrastructure ( paragraphs 9-10, 33). A model of the resource infrastructure is stored in a database, the model defining: a set of resources provided by the infrastructure; a set of software applications; operating within the infrastructure and utilizing resources (paragraph 56));
 one or more changes made to the model representing the infrastructure; one or more other changes that are made to the 13model representing the infrastructure; and a set of changes made to the model 19representing the infrastructure (as changes made to the resource model representing the infrastructure: paragraph 119).
Briscoe and Lasky disclose managing changes of database.  These prior arts are in same field of applicant’s endeavor.  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kobay’s teaching to Lasky’s system in order to provide a model of the infrastructure in terms of the resources and connections or relationships between resources, and further to provide a model defining the service or offerings made available to users by the .

As to claims 2, 9, 16, Kobay and Lasky teach the claimed limitation “ wherein the information associated with the one or more local 2changes includes one or more of a type of change made to the briefcase, an author of the 3change made to the briefcase, a date the change was made to the briefcase, a time the 4change was made to the briefcase, and a cell of a selected table affected by the change” as the causal configuration changes table lists the configuration item(s) and change type(s) of either one or multiple first configuration changes, a change date time corresponding to either one or multiple first configuration changes, and a graphical chart showing the failure rate area and the success rate area (Kobay: paragraph 32; figs. 1-2).
As to claims 5, 12, 18, Lasky and Kobay teaches the claimed limitation “wherein the search query requests data before or after a 2particular change is made to the briefcase” as the search query request data after receiving changing made to the file (Kobay: fig. 6, paragraphs 186-190).
1	As to claims 6, 13, 19, Kobay and Lasky teach the claimed limitation, wherein the search query requests data associated with the 2insertion, deletion, or modification of an infrastructure element” as the search query requests data associated with the 2insertion, deletion, or modification of a record or file (Kobay: paragraphs 174-176; Lasky: figs. 1-2).


 “generating, at a first client device, one or more changesets, wherein each 3changeset includes information for one or more changes made to a briefcase that is an  instance of a repository that represents an infrastructure, wherein the one or more 3PATENTS 107051-0275 5changesets are generated based on one or more changes that are made to a model 6representing the infrastructure” as generating, at a client device by a processor, one or more local change sets (paragraphs 29, 38-39, figs. 1-2), each local change set includes information for one or more changes made to program data store 126 as a briefcase that is an instance of program data store 126’ (fig. 2, paragraph 137), the one or more local change sets are generated based on new change sets that are made to a shared dataset 110 at the client device (fig. 1, paragraph 29).  The shared dataset 110 is not a model representing the infrastructure;
“7generating, at a second client device and utilizing the one or more changesets and 8one or more local changesets generated at the second client device, a change cache 9database including one or more tables, where each table stores change summary 10information which is based on the information from the one or more changesets and local 11changesets that describes a set of changes made to the model 12representing the infrastructure” as generating, based on local change sets of other client devices and other remote change set of sharing system 118, a local storage 116 as change cache database including local dataset 128 as table 16, the local data set storing at least change summary information which is 17based on the 
“wherein the first client device and the second client device 13are different devices” as client device 102 is different from client device 104 or 106 (fig. 1, paragraphs 23-24).
Lasky does not explicitly teach the claimed limitation:
 14receiving, from the second client device, a search query to search the change 15cache database; 
17searching, at the second client device, the change cache database utilize the search 18query to select particular change summary information from the one or more tables; and 
21displaying, at the second client device, the particular change summary 22information.
Kobay teaches the claimed limitations:
“receiving, from the second client device, a search query to search the change 15cache database” as receiving, from cause analysis program user interface 401 of the cause analysis program 121 of the analysis computer (paragraph 95, fig. 4), a search query i.e., computer ID 411 and application name 412 to search log information 123  (fig. 4-5, 14, paragraphs 80-81) that includes configuration change history table 143 (figs. 2, 7, 15, paragraph 72).  The user interface 401 is user interface of cause analysis program 121 that is stored in the analysis computer 101 (fig. 1, paragraph 70).  
“searching, at the second client device, the change cache database utilize the search 18query to select particular change summary information from the one or more tables” as searching, at the analysis computer as the second client device, log information 123 based on the a search query i.e., computer ID 411 and application name 412 to select change summary information from tables 146-21 (fig. 21) or tables 141-43 (fig. 14, paragraphs 126, 95-98). configuration change history table 143 describes one or more change to configuration item e.g., printer driver A as model (fig. 7, paragraphs 86-87).  The configuration item or printer driver A is not a model representing the 19infrastructure;
“21displaying, at the second client device, the particular change summary 22information” as displaying at the analysis computer as the second client device, to display 117 of the analysis computer, the summary of information (figs. 1, 5, 22, paragraphs 81-82, 126).
“generating, at a first client device, one or more changesets, wherein each 3changeset includes information for one or more changes made to a briefcase that is an  instance of a repository that represents an infrastructure, wherein the one or more 3PATENTS 107051-0275 5changesets are generated based on one or more changes that are made to a model 6representing the infrastructure” as a computer 101 as client device includes processor to  receive, at the analysis computer as an infrastructure modeling service, log information 171 that includes configuration change history from a target computer 102 as a first client device (fig. 1, paragraphs 71-72, figs. 1-2), the log information 171 includes configuration changes tables that includes change records including information for one or more changes made to configuration item at change date time e.g., 6/4/2008 8:20:11 that is an instance of the computer A that represents infrastructure (figs. 3, 7, paragraphs 77-78).  The log information that created based on change that is made to a configuration item (figs. 1-3, 7, paragraph 75-78). The configuration item includes software, an application, memory usage, memory capacity, hard drive capacity, BIOS configuration (paragraph 87).  The configuration item is not a model representing the infrastructure;
“generating, at a second client device and utilizing the one or more changesets and 8one or more local changesets generated at the second client device, a change cache 9database including one or more tables, where each table stores change summary 10information which is based on the information from the one or more changesets and local 11changesets that describes a set of changes made to the model 12representing the infrastructure” as a computer 101 as client device includes processor to  receive, at the analysis computer as an infrastructure modeling service, log information 171 that includes configuration change history from a target computer 102 as a first client device (fig. 1, paragraphs 71-72, figs. 1-2), the log information 171 includes configuration changes tables that includes change records 
Kobay and Lasky disclose managing changes of database.  These prior arts are in same field of applicant’s endeavor.  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kobay’s teaching to Lasky’s system in order to display configuration changes to a user, to find a solution to an application failure by analyzing a configuration change, to provide information for analyzing a software problem related to a configuration change without using the knowledgebase when the end user changes the configuration, and further to allow a user to search changes of a file in a remote database based on user’s request efficiently for further processing files.
Briscoe teaches the claimed limitations:
“a model representing the infrastructure; the model representing the infrastructure” as a model representing a resource infrastructure ( paragraphs 9-10, 33). A model of the resource infrastructure is stored in a database, the model defining: a set of resources provided by the infrastructure; a set of software applications; operating within the infrastructure and utilizing resources (paragraph 56);
one 7or more changes that are made to a model representing the infrastructure; one or more other changes that are made to the 13model representing the infrastructure; and a set of changes made to the model 19representing the infrastructure (as changes made to the resource model representing the infrastructure: paragraph 119).
Briscoe and Lasky disclose managing changes of database.  These prior arts are in same field of applicant’s endeavor.  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kobay’s teaching to Lasky’s system in order to provide a model of the infrastructure in terms of the resources and connections or relationships between resources, and further to provide a model defining the service or offerings made available to users by the service provider, to reduce errors during modifying infrastructure by using model of infrastructure, and further to reduce the complexity of other components accessing the infrastructure. 2processing logic configured to:  

Claim 15 has the same claimed limitation subject matter as discussed in claims 1 and 8; thus, claim 15 is rejected under the same reason discussed in claims 1, 8.  In addition, Lasky teaches a non-transitory computer readable medium having software 2encoded thereon, the software when executed by one or more computing devices 3operable to: (paragraphs 24,76);
“generate one or more local changesets, wherein each local changeset 5includes information for one or more changes made to a repository that represents an 6infrastructure, wherein the one or more changesets are 7generated based on one or more changes that are made to a model representing the 8infrastructure at a client device” as generating, at a client device by a processor, one or more local change sets (paragraphs 29, 38-39, figs. 1-2), each local change set includes information for one or more changes made to program data store 126 as a briefcase that is an instance of program data store 126’ (fig. 2, paragraph 137), the one or more local change sets are generated based on new change sets that are made to a shared dataset 110 at the client device (fig. 1, paragraph 29).  The shared dataset 110 is not a model representing the infrastructure;
“14generate, utilizing the one or more local changesets and one or more remote 15changesets that are received, a change cache database including one or more tables, each table storing at least change summary information which is 17based on the information and other information and describes the one or more 5PATENTS 107051-0275 18changes made to the model representing the infrastructure at the client device and the one 19or more remote devices” as generating, based on local change sets of other client devices and other remote change set of sharing system 118, a local storage 116 as change cache database including local dataset 128 as table 16, the local data set storing at least change summary information which is 17based on the information and other information  and describes a set of changes made to store 126 at the client device 102 and the one or more remote 20devices 104, 106 (figs. 1-3, paragraphs 29, 43-45).  The data store 126 is not the model representing the infrastructure.
Lasky does not explicitly teach the claimed limitations:
20receive a search query at the client device to search the change cache database;  21 
22search the change cache database utilize the search query to select particular 23change summary information from the one or more tables.
Kobay teach the claimed limitations:
“receive a search query at the client device to search the change cache database as receiving, from cause analysis program user interface 401 of the cause analysis program 121 of the analysis computer (paragraph 95, fig. 4), a search query i.e., computer ID 411 and application name 412 to search log information 123  (fig. 4-5, 14, paragraphs 80-81) that includes configuration change history table 143 (figs. 2, 7, 15, paragraph 72).  The user interface 401 is user interface of cause analysis program 121 that is stored in the analysis computer 101 (fig. 1, paragraph 70).  The search log information as change cache database that includes configuration change history table 143 describes one or more change to configuration item e.g., printer driver A as model (fig. 7, paragraphs 86-87). The configuration item includes software, an application, memory usage, memory capacity, hard drive capacity, BIOS configuration (paragraph 87).  The above information indicates that the search query is received from the analysis computer 101.  The configuration item or printer driver A is not the model representing the 19infrastructure;
“ 2122search the change cache database utilize the search query to select particular 23change summary information from the one or more tables” as searching, at the analysis computer as the second client device, log information 123 based on a search query i.e., computer ID 411 and application name 412 to select change summary information from tables 146-21 (fig. 21) or tables 141-43 (fig. 14, paragraphs 126, 95-98). configuration change history table 143 describes one or more 
and “isdisplaying the particular change summary 19information” as displaying at the analysis computer as the second client device, to display 117 of the analysis computer, the summary of information (figs. 1, 5, 22, paragraphs 81-82, 126);
“generate one or more local changesets, wherein each local changeset 5includes information for one or more changes made to a repository that represents an 6infrastructure, wherein the one or more changesets are 7generated based on one or more changes that are made to a model representing the 8infrastructure at a client device” as a computer 101 as client device includes processor to  receive, at the analysis computer as an infrastructure modeling service, log information 171 that includes configuration change history from a target computer 102 as a first client device (fig. 1, paragraphs 71-72, figs. 1-2), the log information 171 includes configuration changes tables that includes change records including information for one or more changes made to configuration item at change date time e.g., 6/4/2008 8:20:11 that is an instance of the computer A that represents infrastructure (figs. 3, 7, paragraphs 77-78).  The log information that created based on change that is made to a configuration item (figs. 1-3, 7, paragraph 75-78). The configuration item includes software, an application, memory usage, memory capacity, hard drive capacity, BIOS configuration (paragraph 87).  The configuration item is not a model representing the infrastructure;
“14generate, utilizing the one or more local changesets and one or more remote 15changesets that are received, a change cache database including one or more tables, each table storing at least change summary information which is 17based on the information and other information and describes the one or more 5PATENTS 107051-0275 18changes made to the model representing the infrastructure at the client device” as a computer 101 as client device includes processor to  receive, at the analysis computer as an infrastructure modeling service, log information 171 that includes configuration change history from a target computer 102 as a first client device (fig. 1, paragraphs 71-72, figs. 1-2), the log information 171 includes configuration changes tables that includes change records including information for one or more changes made to configuration item at change date time e.g., 6/4/2008 8:20:11 that is an instance of the computer A that represents infrastructure (figs. 3, 7, paragraphs 77-78).  The log information that created based on change that is made to a configuration item (figs. 1-3, 7, paragraph 75-78). The configuration item includes software, an application, memory usage, memory capacity, hard drive capacity, BIOS configuration (paragraph 87).  The configuration item is not a model representing the infrastructure.
Kobay and Lasky disclose managing changes of database.  These prior arts are in same field of applicant’s endeavor.  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kobay’s teaching to Lasky’s system in order to display configuration changes to a user, to find a solution to an application failure by analyzing a configuration change, to provide information for analyzing a software problem related to a configuration change without using the knowledgebase when the end user changes the configuration, and further to allow a user to search changes of a file in a remote database based on user’s request efficiently for further processing files.

“a model representing the infrastructure” as a model representing a resource infrastructure ( paragraphs 9-10, 33). A model of the resource infrastructure is stored in a database, the model defining: a set of resources provided by the infrastructure; a set of software applications; operating within the infrastructure and utilizing resources (paragraph 56);
one or more changes made to the model representing the infrastructure; the one 7or more changes that are made to a model representing the infrastructure; one or more other changes that are made to the 13model representing the infrastructure; and a set of changes made to the model 19representing the infrastructure (as changes made to the resource model representing the infrastructure: paragraph 119).
Briscoe and Lasky disclose managing changes of database.  These prior arts are in same field of applicant’s endeavor.  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kobay’s teaching to Lasky’s system in order to provide a model of the infrastructure in terms of the resources and connections or relationships between resources, and further to provide a model defining the service or offerings made available to users by the service provider, to reduce errors during modifying infrastructure by using model of infrastructure, and further to reduce the complexity of other components accessing the infrastructure.

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lasky in view of Kobay and Briscoe and further in view of Dettinger et al (or hereinafter “De”) (US 20050262048).
As to claims 3, 110, Lasky does not explicitly teach the claimed limitation “wherein the search query is a relational database query in 2a first query language”.  De teaches a relational database query in 2a first query language (paragraph 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention De’s teaching to Lasky’s system in order to  provide an overview of SQL configurations, where a user also can get an interactive view of user's persistent classes and their relationships, to allow a user to execute customized or standard SQL queries against an underlying database and browse the result directly within the development environment.

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lasky in view of Kobay and Briscoe and further in view of Andersen (20090144696).
As to claims 3, 110,  Lasky does not explicitly teach the claimed limitation “wherein the search query is a relational database query in 2a first query language”.  Anderson teaches a relational database query in 2a first query language (abstract, fig. 4C, paragraph 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Anderson’s teaching to Lasky’s system in order to  provide an overview of SQL console configurations, where a user also can get an interactive view of user's persistent classes and their relationships, to .

Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lasky in view of Kobay and Briscoe and further in view of De and Lin et al (or hereinafter “Lin”) (US 20060253419).
As to claims 4, 11, 17, Lasky does not explicitly teach the claimed limitation “ wherein processor is 2further configured to translate the relational database query into a second query language  utilizing a mapping that maps classes and properties to rows and columns, wherein the 25PATENTS 107051-0275 4relational database query in the second language is utilized to search the change cache 5database”.  Anderson teaches translating sql query into another query by using object-relational mapping that maps classes and properties to tables to search database (paragraphs 29-30). Lin teaches mapping maps class classes and properties 3to rows and columns (paragraphs 54-57, 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply De’s teaching, Lin’s teaching to Lasky’s system in order to  provide an overview of SQL console configurations, where a user also can get an interactive view of user's persistent classes and their relationships, to allow a user to execute customized or standard SQL queries against an underlying database and browse the result directly within the development environment and further to allow a user to query an object in terms of its properties, rather than tables and their properties efficiently.

Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lasky in view of Kobay and Briscoe and further in view of Andersen (20090144696) and Lin et al (or hereinafter “Lin”) (US 20060253419).
As to claims 4, 11, 17 Lasky does not explicitly teach the claimed limitation “wherein the processor is 2further configured to translate the relational database query into a second query language  utilizing a mapping that maps classes and properties to rows and columns, wherein the 25PATENTS 107051-0275 4relational database query in the second language is utilized to search the change cache 5database”.  Anderson teaches translating sql query into another query by using object-relational mapping that maps classes and properties to tables to search database (paragraphs 29-30). Lin teaches mapping maps class classes and properties 3to rows and columns (paragraphs 54-57, 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Anderson’s teaching, Lin’s teaching to Lasky’s system in order to  provide an overview of SQL console configurations, where a user also can get an interactive view of user's persistent classes and their relationships, to allow a user to execute customized or standard SQL queries against an underlying database and browse the result directly within the development environment and further to allow a user to query an object in terms of its properties, rather than tables and their properties efficiently.

	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169